Proceeding pursuant to CPLR article 78 *928(transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Superintendent of Eastern Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged in a misbehavior report with refusing a direct order and violating facility movement regulations after he failed to comply with a correction officer’s directive with respect to showering. He was found guilty of the charges at the conclusion of a tier II disciplinary hearing and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the matter must be dismissed as moot (see Matter of Carroll v Goord, 24 AD3d 845 [2005]).
Crew III, J.P, Carpinello, Mugglin, Lahtinen and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.